Citation Nr: 1412010	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to higher ratings for left knee disability, currently rated as 10 percent disabling for limitation of flexion and 20 percent disabling for instability.  

2.  Entitlement to higher ratings for left knee disability, currently rated as 10 percent disabling for limitation of flexion and 20 percent disabling for instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to October 1999.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Board remanded the case in September 2013 for a requested Board hearing.  The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing conducted in December 2013.  A transcript of that hearing is of record.  
 
The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  


REMAND

Initially, the Board notes that during the pendency of these claims, the Veteran was granted separate ratings of 10 percent for limitation of flexion of the knees in a March 2011 Decision Review Officer decision.  It is apparent from the Veteran's testimony at the December 2013 hearing that he is not satisfied with those ratings.  Therefore, these issues should be addressed in a supplemental statement of the case before they are decided by the Board.  

At his December 2013 hearing, the Veteran testified that his knee disabilities had increased in severity since the most recent VA examination to determine their severity in 2008.  Although the record reflects that the most recent VA examination to determine the current degree of severity of the bilateral knee disability was actually performed in January 2011, the Board has determined that the Veteran should be afforded another VA examination since a remand of this case is required in any event.  Moreover, while this case is in remand status, appropriate development to obtain all outstanding, pertinent records, to include vocational rehabilitation records, should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claims, to include any more recent VA treatment records and the Veteran's vocational rehabilitation records.

2.  Then, afford the Veteran an examination by an examiner with sufficient expertise to determine the nature and severity of his bilateral knee disability. The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated tests and studies should be completed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide an opinion concerning the impact of the bilateral knee disability on the Veteran's ability to work, to include whether they are sufficient by themselves to render him unemployable.

The rationale for each opinion expressed must also be provided.

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the remanded claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


